Citation Nr: 1242523	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure. 

2.  Entitlement to service connection for lymphoma, to include as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1957, including one year and nearly five months of foreign and/or sea service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2010 rating decisions of the RO in Atlanta, Georgia.  

The appeal was previously Remanded by the Board in October 2011 and is now ready for further disposition. 


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

This case was previously remanded by the Board in October 2011 for further development to verify the Veteran's claimed exposure to herbicides while serving in Korea during the period from 1955 to 1957.  Additionally, a request for VA outpatient treatment records was directed.  The directives for additional information regarding the Veteran's service history produced no results that could verify his exposure to herbicides in Vietnam.  His service treatment and personnel records were found to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  A formal finding of unavailability of service treatment records and service personnel records has been made and the Veteran has been advised of the same.  The Veteran was sent the NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) but did not complete the form.  Further attempts were made to elicit information from the Veteran, to no avail.  In short, the Veteran's herbicide exposure in service was unable to be verified following the traditional development attempts.    



Notably, however, in response to the remand directive for VA outpatient treatment records, an April 2010 VA mental health note indicated that the Veteran had recently undergone and completed an Agent Orange Registry examination.  The note was printed and added to the file in May 2012.  Despite the voluminous records provided by the VA medical center, the Agent Orange Registry examination report is not of record.  As this examination report may provide valuable information regarding the Veteran's recollection of his service exposure, and the same information has not been forthcoming from other means, the Board finds the registry examination report must be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Further, the VA treatment records received noted that the Veteran had been diagnosed with bladder cancer in 1995.  The Board acknowledges the Veteran's representative's concern that bladder cancer treatment records dated in 1995 are not of record and should be obtained.  See November 2012 Informal Hearing Presentation.  The representative indicated that the bladder cancer treatment records may shed light on the Veteran's history, even if  the issue of service connection for bladder cancer is not presently on appeal.  However, as the Board is seeking further information regarding the Veteran's history of herbicide exposure, and his representative has indicated that the records may shed light on his history, the Board finds that a request should be made for the 1995 treatment records concerning bladder cancer.  These records should be obtained for the purpose of noting any reports or statements from the Veteran regarding his service history and possible herbicide exposure.  In this regard, the Board observes that the Veteran has indicated treatment for bladder cancer at a private institution as well as the VA medical center in Decatur, Georgia and the Smyrna, Georgia VA outpatient clinic (noted as "Smyrna Clinic").  See expired Authorization and Consent form signed in July 2010.  The appropriate authorization and consent forms should be sent to the Veteran regarding the private institution and an attempt to obtain records from the Decatur, Georgia VAMC and Smyrna, Georgia VA outpatient clinic should be made. 

Upon receipt of the above, the RO/AMC should identify any additional reports from the Veteran concerning his purported exposure to Agent Orange.  If such records are produced, further development should be attempted to verify herbicide exposure in service.  Here, as the Veteran served during a period that was not between April 1, 1968, and August 31, 1971, consideration should be given as to whether a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  

The Board again notes that when the RO initially requested the Veteran's service treatment records, the RO received a response that his records were fire-related and that there were no service treatment records (STRs) or surgeon general extracts.  The response also noted that if the Veteran reported that he was treated in service and the RO could supply the necessary information, the RO was instructed to use the "M05."  There is no indication that a search using "M05" was performed.  

Under the circumstances of this case, the Board believes that further efforts to obtain the requested records could prove fruitful.  If any statement or report from the appellant identified in-service treatment for any claimed disorder, and the RO/AMC is able to supply the necessary information to conduct an "M05" search, the RO/AMC should conduct an "M05" search.  VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include service treatment records.  38 C.F.R. § 3.159(c)(2) (2012).  Thus, a remand is required to perform additional searches to attempt to secure these records.  If no records are available, a negative reply to that effect is required.

The Board emphasizes that VA has a heightened duty to assist in cases where documents were destroyed in the 1973 fire.

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records dated from March 2010 to the present should be obtained. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran authorization and consent forms for any private treatment he may have received for his bladder cancer in 1995.  Any negative response should be noted.

2.  Obtain any outstanding treatment records from the VA medical center in Decatur, Georgia as well as the VA outpatient clinic in Smyrna, Georgia, regarding bladder cancer for the year 1995.  Obtain the Agent Orange Registry examination report referenced in the April 2010 mental health note.  Obtain any outstanding treatment records related to the issues on appeal, from the VA medical center in Atlanta, Georgia for the period from March 2010 to the present.  Any negative response should be noted.






(CONTINUED NEXT PAGE)

3.  Upon receipt of the foregoing, if the records indicate information in sufficient specificity to determine where the Veteran had his foreign and/or sea service, conduct the following development:  

   (a) Conduct a PIES search using M05; 

(b) Send a request to JSRRC to attempt to verify whether herbicides were used in the location and at the time and place where the Veteran was assigned to foreign and/or sea service;

(c) If the JSRRC request yields negative results, then request to Compensation and Pension Service for a review of the Department of Defense's inventory of herbicide operations to determine whether the Veteran would have been exposed to herbicides.  

All attempts to obtain such information and the responses to inquiries should be associated with the claims file.  Any negative response should be noted.

4.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in September 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

